                                                                                  1    Nicholas J. Neidzwski, ABA No. 1805040
                                                                                       ANDERSON CAREY WILLIAMS & NEIDZWSKI
                                                                                  2
                                                                                       1501 Eldridge Avenue
                                                                                  3    Bellingham, WA 98225
                                                                                       Telephone: (360) 671-6711
                                                                                  4    Fax: (360) 647-2943
                                                                                  5    Email: nick@boatlaw.com
                                                                                        Attorneys for Plaintiff
                                                                                  6

                                                                                  7

                                                                                  8

                                                                                  9
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                  11
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12                                 FOR THE DISTRICT OF ALASKA
                                                     1501 Eldridge Avenue




                                                                                  13     FREDERICK SIMEONOFF,
                                                                                  14
                                                                                                           Plaintiff,
                                                                                  15                                                        IN ADMIRALTY
                                                                                                  v.
                                                                                  16

                                                                                  17     CHRISTIAN TROSVIG, in personam,
                                                                                         NORDIC CROSS, LLC, in personam,                    Case No.:
                                                                                  18     GRAYLING, LLC, in personam, F/V
                                                                                  19     NORDIC CROSS, O.N. 600298, her
                                                                                         engine, tackle, gear, apparel, furniture,
                                                                                  20     equipment and appurtenances, in rem,
                                                                                  21                       Defendants.
                                                                                  22

                                                                                  23

                                                                                  24                       SEAMAN’S VERIFIED COMPLAINT
                                                                                                   IN REM AND IN PERSONAM FOR PERSONAL INJURIES
                                                                                  25

                                                                                  26          Plaintiff Frederick Simeonoff (“Plaintiff or “Mr. Simeonoff”), by and through the

                                                                                  27   undersigned counsel, alleges as follows based on information and belief:
                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                PAGE - 1 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 1 of 9
                                                                                  1                                         GENERAL ALLEGATIONS
                                                                                  2
                                                                                              1.          Plaintiff is a seaman and brings this action pursuant to the provisions of
                                                                                  3
                                                                                       28 U.S.C. § 1916 without prepayment of fees and costs and without deposit of security
                                                                                  4

                                                                                  5    therefor.

                                                                                  6           2.          This action is brought under the admiralty and maritime law. This
                                                                                  7
                                                                                       District Court has jurisdiction pursuant to 28 U.S.C. § 1333. This is an admiralty and
                                                                                  8

                                                                                  9
                                                                                       maritime claim within the meaning of Federal Rule of Civil Procedure 9(h).
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10          3.          At all material times, Plaintiff was and is a resident of Kodiak, Alaska.
                                                                                  11
                                                                                              4.          Defendant Christian Trosvig was and is a resident of Kodiak, Alaska at all
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12
                                                                                       material times. At all material times, Mr. Trosvig was the captain and operator of the
                                                     1501 Eldridge Avenue




                                                                                  13

                                                                                  14   F/V NORDIC CROSS, O.N. 600298. At all material times, Mr. Trosvig was and is a
                                                                                  15
                                                                                       member of defendant Grayling, LLC. At all material times, Mr. Trosvig was and is a
                                                                                  16
                                                                                       member of defendant Nordic Cross, LLC.
                                                                                  17

                                                                                  18          5.          At all material times, defendant Grayling, LLC was and is an Alaska

                                                                                  19   limited liability company licensed to and doing business in Alaska with its principal place
                                                                                  20
                                                                                       of business in Kodiak, Alaska. Defendant Grayling, LLC is the named insured on the
                                                                                  21

                                                                                  22
                                                                                       policy of insurance protecting and indemnifying the NORDIC CROSS at material times.

                                                                                  23          6.          At all material times, defendant Nordic Cross, LLC was and is an Alaska
                                                                                  24
                                                                                       limited liability company licensed to and doing business in Alaska with its principal place
                                                                                  25
                                                                                       of business in Kodiak, Alaska. Defendant Nordic Cross, LLC owned defendant F/V
                                                                                  26

                                                                                  27   NORDIC CROSS at material times.
                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                   PAGE - 2 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 2 of 9
                                                                                  1           7.          At all material times, defendant F/V NORDIC CROSS was and is an
                                                                                  2
                                                                                       American flag fishing vessel operating upon the navigable waters of Alaska, the United
                                                                                  3
                                                                                       States and the high seas. The vessel’s official number is 600298. The vessel’s
                                                                                  4

                                                                                  5    appurtenances include a 16 foot aluminum seine skiff manufactured by Brown, hull

                                                                                  6    identification number AKZ5775AF202, Alaska registration number AK5775AC. During
                                                                                  7
                                                                                       the pendency of this litigation, the F/V NORDIC CROSS will be within the jurisdiction
                                                                                  8

                                                                                  9
                                                                                       of this District Court. The F/V NORDIC CROSS is home ported in Kodiak, Alaska.
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10          8.          At all material times hereto, defendants Christian Trosvig, Grayling, LLC
                                                                                  11
                                                                                       and Nordic Cross, LLC manned, operated, maintained and controlled defendant F/V
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12
                                                                                       NORDIC CROSS.
                                                     1501 Eldridge Avenue




                                                                                  13

                                                                                  14          9.          At all material times hereto, Defendants employed Plaintiff as a Jones Act
                                                                                  15
                                                                                       seaman in the service of defendant F/V NORDIC CROSS.
                                                                                  16
                                                                                                                                FIRST CLAIM:
                                                                                  17                                        JONES ACT NEGLIGENCE
                                                                                  18
                                                                                              10.         Plaintiff realleges and incorporates herein by reference paragraphs 1
                                                                                  19

                                                                                  20
                                                                                       through 9 set forth above.

                                                                                  21          11.         On or about July 25, 2018, Plaintiff was in the service of the F/V
                                                                                  22
                                                                                       NORDIC CROSS while the vessel was seining for salmon in the navigable waters of the
                                                                                  23
                                                                                       United States off the coast of Alaska.
                                                                                  24

                                                                                  25          12.         On or about July 25, 2018, while Plaintiff was engaged in the course of
                                                                                  26
                                                                                       his duties in service of the F/V NORDIC CROSS, defendants were negligent, as were the
                                                                                  27
                                                                                       officers, agents, employees and all persons acting on their behalf, among other things, in:
                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                  PAGE - 3 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 3 of 9
                                                                                  1              a.       Causing, allowing, and permitting the said vessel and her appurtenances
                                                                                  2
                                                                                       to be operated in such a manner as to unreasonably endanger Plaintiff’s safety;
                                                                                  3
                                                                                                 b.       Causing, allowing, and permitting the vessel and her appurtenances to be
                                                                                  4

                                                                                  5    in a dangerous, defective and hazardous condition;

                                                                                  6              c.       Failing to warn Plaintiff of impending dangers;
                                                                                  7
                                                                                                 d.       Failing to provide a seaworthy vessel and a safe method of operation;
                                                                                  8

                                                                                  9
                                                                                                 e.       Failing to provide Plaintiff with a safe place in which to work;
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10             f.       Failing to promulgate and enforce proper and safe rules of seamanship in
                                                                                  11
                                                                                       the supervision and conduct of the work;
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12
                                                                                                 g.       Failing to provide sufficient and competent captain and crew;
                                                     1501 Eldridge Avenue




                                                                                  13

                                                                                  14             h.       Failing to supply proper gear and equipment, and to maintain the same in
                                                                                  15
                                                                                       proper order; and
                                                                                  16
                                                                                       Otherwise acting so negligently as to cause the vessel’s boom to collapse and crush
                                                                                  17

                                                                                  18   Plaintiff’s right leg.

                                                                                  19          13.         As a result of said conduct, Plaintiff was hurt and injured in his health,
                                                                                  20
                                                                                       strength, and activity, sustaining catastrophic injury to his lower right extremity. Said
                                                                                  21

                                                                                  22
                                                                                       injuries have caused and continue to cause Plaintiff great mental, physical and nervous

                                                                                  23   pain and suffering, and said injuries have resulted in permanent disability and
                                                                                  24
                                                                                       disfigurement to Plaintiff, all to his general damage in an amount in excess of
                                                                                  25
                                                                                       $1,000,000. Plaintiff prays for leave to amend at trial to conform to the proof.
                                                                                  26

                                                                                  27

                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                    PAGE - 4 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 4 of 9
                                                                                  1           14.         As a further result of said conduct, Plaintiff was required to and did
                                                                                  2
                                                                                       employ physicians and other health care providers for medical examination, care and
                                                                                  3
                                                                                       treatment of said injuries, and Plaintiff alleges that he will require such services in the
                                                                                  4

                                                                                  5    future. The cost and reasonable value of the health care services received and to be

                                                                                  6    received by Plaintiff is in excess of $1,000,000. Plaintiff prays for leave to amend at trial
                                                                                  7
                                                                                       to conform to the proof.
                                                                                  8

                                                                                  9
                                                                                              15.         As a further result of said conduct, Plaintiff has suffered and will continue
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10   in the future to suffer loss of income in an amount in excess of $800,000. Plaintiff prays
                                                                                  11
                                                                                       for leave to amend at trial to conform to the proof.
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12
                                                                                                                                 SECOND CLAIM:
                                                     1501 Eldridge Avenue




                                                                                  13
                                                                                                                                UNSEAWORTHINESS
                                                                                  14
                                                                                              16.         Plaintiff realleges and incorporates herein by reference paragraphs 1
                                                                                  15

                                                                                  16   through 15 set forth above.

                                                                                  17          17.         On or about July 25, 2018, while Plaintiff was engaged in the course of
                                                                                  18
                                                                                       his duties in the service of the F/V NORDIC CROSS, the said vessel was unseaworthy in
                                                                                  19

                                                                                  20
                                                                                       that, among other things:

                                                                                  21             a.       Said vessel and her appurtenances were being operated in such a manner
                                                                                  22
                                                                                       as to unreasonably endanger Plaintiff’s safety;
                                                                                  23
                                                                                                 b.       Said vessel and her appurtenances were in a dangerous, defective and
                                                                                  24

                                                                                  25   hazardous condition;
                                                                                  26
                                                                                                 c.       The place where Plaintiff was required to work was unsafe;
                                                                                  27
                                                                                                 d.       Sufficient and competent officers and co-employees were lacking;
                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                   PAGE - 5 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 5 of 9
                                                                                  1              e.       Sufficient gear and equipment in proper working order were lacking;
                                                                                  2
                                                                                                 f.       Work in progress was being conducted by unsafe methods without
                                                                                  3
                                                                                       sufficient and properly trained personnel and without adequate supervision; and
                                                                                  4

                                                                                  5    The said vessel was otherwise so unseaworthy as to cause the vessel’s boom to collapse

                                                                                  6    and crush Plaintiff’s right leg.
                                                                                  7
                                                                                                                       THIRD CLAIM:
                                                                                  8                        MAINTENANCE, CURE AND UNEARNED WAGES
                                                                                  9
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                              18.         Plaintiff realleges and incorporates herein by reference paragraphs 1
                                                                                  10
                                                                                       through 17 set forth above.
                                                                                  11
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12          19.         Upon Plaintiff’s becoming injured and disabled as aforesaid, it became
                                                     1501 Eldridge Avenue




                                                                                  13
                                                                                       the duty of the Defendants to pay to Plaintiff the expenses of his maintenance and cure,
                                                                                  14
                                                                                       as well as his wages to the end of the fishing season. Defendants neglected said duty,
                                                                                  15

                                                                                  16   despite knowledge of Plaintiff's continuing disability.

                                                                                  17          20.         Plaintiff is entitled to maintenance and cure on a continuing basis until
                                                                                  18
                                                                                       such time as he reaches maximum medical cure. Plaintiff’s injuries required, and in the
                                                                                  19

                                                                                  20
                                                                                       future will require, medical care.

                                                                                  21          21.         By reason of the premises, Plaintiff has been damaged in sums according
                                                                                  22
                                                                                       to proof for maintenance, cure and unearned wages, the precise amounts of which are
                                                                                  23
                                                                                       presently unascertained, and Plaintiff prays for leave to insert the elements of damages in
                                                                                  24

                                                                                  25   this respect when the same are finally determined.
                                                                                  26
                                                                                              22.         By reason of Defendants’ neglect of their maintenance and cure
                                                                                  27
                                                                                       obligation, Plaintiff was obliged to engage the services of counsel and has incurred and
                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                   PAGE - 6 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 6 of 9
                                                                                  1    will continue to incur attorneys' fees and expenses for which Plaintiff is entitled to
                                                                                  2
                                                                                       recover.
                                                                                  3
                                                                                                                    FOURTH CLAIM:
                                                                                  4               ALTER EGO - PIERCING THE VEIL OF LIMITED LIABILITY
                                                                                  5
                                                                                              23.         Plaintiff realleges and incorporates herein by reference paragraphs 1
                                                                                  6

                                                                                  7
                                                                                       through 22 set forth above.

                                                                                  8           24.         Defendants Nordic Cross, LLC and Grayling, LLC are the alter egos and
                                                                                  9
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                       mere instrumentalities of defendant Christian Trosvig, in that, among other things:
                                                                                  10
                                                                                                  a.      Defendant Christian Trosvig used and uses the LLCs’ property as his
                                                                                  11
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12   own;
                                                     1501 Eldridge Avenue




                                                                                  13
                                                                                                  b.      The legal requirements of the defendant LLCs were not and are not
                                                                                  14
                                                                                       observed;
                                                                                  15

                                                                                  16              c.      The defendant LLCs were and are insufficiently capitalized for purposes

                                                                                  17   of their undertakings;
                                                                                  18
                                                                                                  d.      Defendant Christian Trosvig’s funds and the defendant LLCs’ funds were
                                                                                  19

                                                                                  20
                                                                                       and are intermingled; and

                                                                                  21   Christian Trosvig otherwise disregarded the separate existence of the defendant LLCs so
                                                                                  22
                                                                                       as to warrant imposition of personal liability for the forgoing acts and omissions that
                                                                                  23
                                                                                       caused damage to Plaintiff.
                                                                                  24

                                                                                  25          WHEREFORE, plaintiff Frederick Simeonoff prays for judgment against
                                                                                  26
                                                                                       Defendants as follows:
                                                                                  27

                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                 PAGE - 7 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                            Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 7 of 9
                                                                                  1            1.         That defendant F/V NORDIC CROSS be held to answer to an in rem
                                                                                  2
                                                                                       judgment with all available in rem procedures; and that Plaintiff be adjudged as a holder
                                                                                  3
                                                                                       of a preferred maritime lien against the vessel for maintenance, cure and damages set
                                                                                  4

                                                                                  5    forth below.

                                                                                  6            2.         For judgment in personam against defendants Christian Trosvig,
                                                                                  7
                                                                                       Grayling, LLC, and Nordic Cross, LLC for:
                                                                                  8

                                                                                  9
                                                                                                    a.    General damages in excess of $1,000,000;
ANDERSON CAREY WILLIAMS & NEIDZWSKI, PLLC




                                                                                  10                b.    Special damages, including, but not limited to, past and future medical
                                                                                  11
                                                                                       expenses exceeding $1,000,000 and loss of income, past and future, exceeding $800,000;
                                            (360) 671-6711 - Fax (360) 647-2943
                                               Bellingham, Washington 98225




                                                                                  12
                                                                                                    c.    Plaintiff’s reasonable attorney’s fees;
                                                     1501 Eldridge Avenue




                                                                                  13

                                                                                  14                d.    Plaintiff’s costs and disbursements incurred herein;
                                                                                  15
                                                                                                    e.    Prejudgment and post-judgment interest according to general maritime
                                                                                  16
                                                                                       law;
                                                                                  17

                                                                                  18                f.    Maintenance, cure and unearned wages; and

                                                                                  19                g.    For such other and further relief as this District Court deems just and fair.
                                                                                  20
                                                                                                    DATED this 17th day of April 2019.
                                                                                  21

                                                                                  22
                                                                                                                                    ANDERSON CAREY WILLIAMS & NEIDZWSKI

                                                                                  23
                                                                                                                                    /s/ Nicholas J. Neidzwski_______________________
                                                                                  24
                                                                                                                                    Nicholas J. Neidzwski, ABA No. 1805040
                                                                                  25                                                Attorneys for Plaintiff Frederick Simeonoff
                                                                                  26

                                                                                  27

                                                                                  28
                                                                                         SEAMAN’S VERIFIED COMPLAINT IN REM AND IN                                   PAGE - 8 OF 9
                                                                                         PERSONAM FOR PERSONAL INJURIES
                                                                                         Frederick Simeonoff v. Christian Trosvig, et al.
                                                                                         Case No.:
                                                                                              Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 8 of 9
                                                 VERIFICATION
 2
           I, Frederick Simeonoff, declare as follows:
 3
            1.       I am the plaintiff in this action.
 4

 5         2.        I have read the foregoing Seaman's Verified Complaint In Rem And In

 6   Personam For Personal Injuries~ know the contents thereof, and believe all the facts and
 7
     allegations therein are true and correct to the best of my knowledge.
 8
           I declare under penalty of perjury of the laws of the United States that the foregoing

     is true and correct.

     Dated this 17th
                _ day of April, 2019.




19

20

2l

22

23

24

25

26

27

28
                                                                               PAGE-90F9
       SEAMAN'S VERIFIED COMPLAINT IN REM AND IN
       PERSONAM FOR PERSONAL lNJURIES
       Frederick            Christian Trosvif!, et al

         Case 3:19-cv-00115-SLG Document 1 Filed 04/18/19 Page 9 of 9
